                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                   IN THE UNITED STATES DISTRICT COURT                 March 22, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                             HOUSTON DIVISION

CAROLE REED and                       §
RUSSIE REED,                          §
                                      §
      Plaintiffs,                     §
                                      §
v.                                    §       Civil Action No. H-17-1491
                                      §
UNITED STATES OF AMERICA,             §
                                      §
      Defendant.                      §

                            MEMORANDUM OPINION

      Pending before the court1 are Defendant’s Motion for Summary

Judgment on Liability (Doc. 12) and the responses and replies filed

thereto.    The motion is DENIED.

                           I.   Case Background

      Plaintiffs Carole Reed (“Reed”) and her husband, Russie Reed,

filed this action against the United States of America pursuant to

the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2671 -2680,

after Reed was injured by a postal vehicle driven by Irene Lopez

(“Lopez”).

A.   Factual Background

      On Saturday, July 18, 2015, Reed walked to the Walgreens from

her home to make a purchase.2      Walking from the store, Reed put her



      1
            The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. See Doc. 35, Ord.
Dated June 26, 2018.

      2
            See Doc. 16-1, Ex. A to Pl.’s Resp. to Def.’s Mot. for Summ. J.,
Dep. of Pl. p. 33.
cell phone into her bag and zipped it.3         Reed stepped off the curb

and walked in a diagonal direction across the Walgreens parking

lot, heading for the sidewalk that ran along Booneville Road in

Bryan, Texas.4    She was looking left into the direction of traffic

as she crossed the Walgreens parking lot.5

      Reed testified that she first saw the postal vehicle when it

was in traffic on Booneville Road near the Shell station.6               Reed

next noticed the postal vehicle when it struck her, after it made

a right turn into the Walgreens parking lot.7 After the collision,

Reed complained that her right hand, right shoulder, right wrist

and feet hurt.8       Reed was taken to the hospital by emergency

personnel and was discharged later that day.9

      The postal driver, Lopez, testified that she made a right turn

into the Walgreens parking lot to deliver mail to the Walgreens

postal box located on the right edge of the Walgreens parking lot.10

Lopez was in a postal vehicle that had the steering wheel and



      3
            See id. p. 36.

      4
            See id. p. 35.

      5
            See id. pp. 36-37.

      6
            See id. pp. 38-39.

      7
            See id. p. 42.

      8
            See id. pp. 60-61.

      9
            See id. p. 62.

      10
            See Doc. 16-2, Ex. B to Pl.’s Resp. to Def.’s Mot. for Summ. J.,
Dep. of Lopez pp. 35-36.

                                      2
driver’s door on the right side.11          Lopez testified that it was a

sunny day and that she was not in a hurry.12          Lopez estimated that

she was going approximately five miles per hour when she turned

right from Booneville Road into the Walgreens parking lot.13            Lopez

admitted that she did not see Reed when Lopez was making the right

turn and only saw Reed when the left side of the postal vehicle was

about to strike Reed.14            Lopez admitted she was looking to the

right, toward the Walgreens mailbox on the right edge of the

parking lot.15     Lopez stated, “I never looked to the left.”16

      Lopez stated that she observed that Reed had her phone in her

hand when Reed attempted to block the postal vehicle from striking

her.17     Lopez testified that she believes that Reed’s phone hit a

mirror on the left side of her vehicle, breaking it.18             Lopez was

disciplined by Defendant for an unsatisfactory safety performance

based on this collision with Reed.19



      11
             See id. p. 68.

      12
             See id. p. 38.

      13
             See id. p. 57.

      14
             See id. pp. 61, 63.

      15
             See id. p. 65.

      16
             See id. p. 66.

      17
             See id. p. 67.

      18
             See id. pp. 67-68.

      19
            See Doc. 60-1, Ex. F. to Doc. 60, Pls.’ Suppl. Resp. to Def.’s
Mot. for Summ. J. on Liability, Notice of 14-Day Paper Suspension.

                                        3
B.   Procedural History

     Plaintiffs filed this action on May 15, 2017, pursuant to the

FTCA, alleging that Lopez acted negligently, failed to keep a

proper lookout, and failed to yield the right of way when Lopez

struck Reed in the Walgreens parking lot.20 Plaintiffs seek damages

for injuries sustained by Reed to her neck, back and body.      Reed

also seeks lost wages and lost earning capacity, and medical

expenses for a cervical fusion surgery and other treatment related

to the collision.21         Russie Reed seeks loss of consortium and

related loss of domestic services.22

     Defendant filed the pending motion for summary judgment on May

18, 2018.    The motion is ripe for decision.

                      II.    Evidentiary Objections

     Both parties have objected to exhibits found in the summary

judgment record.     Plaintiffs object to various statements made by

Lopez in an affidavit that post-dated her deposition.         In the

affidavit, Lopez modified her version of the events at various

points and referred to “facts” that she “learned” at a later time.

Also, Plaintiffs object to Lopez’s attempts to characterize the

Walgreens parking lot as a “service road” and her reference to a

hearsay statement made by a non-party.


     20
            See Doc. 1, Pls.’ Compl. pp. 4-5.

     21
            See id. p. 5.

     22
            See id. p. 6.

                                      4
        Under the sham affidavit rule, an affidavit or declaration

that contradicts prior deposition testimony may not be used to

manufacture a dispute of fact to defeat a summary judgment motion.

See Doe ex rel. Doe v. Dallas Indep. Sch. Dist., 220 F.3d 380, 386

(5th Cir. 2000).

      Here, Defendant attempts to bolster its motion for summary

judgment by submitting a highly edited version of Lopez’s testimony

that supports its argument that Reed was more than fifty-percent

responsible for the accident. Although not falling directly within

the sham affidavit rule because the affidavit is supplied by the

movant and was not created to defeat summary judgment, the court

will not predicate a summary judgment ruling on a curated affidavit

and ignore relevant, but less-favorable testimony from an earlier

deposition.       If necessary, the court will rely on the testimony of

Lopez found in her deposition and not the revised version of events

found in Lopez’s affidavit.23

      Certain “facts” about the collision that Lopez learned at a

later      time   are   impermissible   hearsay,   as   is   the   statement

attributed to the non-party.       Finally, the court does not consider

Lopez’s characterization of the Walgreens parking lot as a “service

road” to have any legal significance.         Plaintiffs’ objections are

SUSTAINED.


      23
            The court relies on Reed’s testimony as the non-movant in setting
forth the factual events. See Coastal Agric. Supply, Inc. v. JP Morgan Chase
Bank, N.A., 759 F.3d 498, 505 (5 th Cir. 2014).

                                        5
     Defendant     objects     to        additional   documents   attached     to

Plaintiffs’ response to Defendant’s motion for summary judgment as

being outside the court’s grant of leave to supplement.                       This

dispute had its genesis at a motion-to-compel hearing that was

prompted by Defendant’s refusal to answer overdue discovery.                  The

court   ordered    Defendant        to     produce    certain   information    to

Plaintiffs.       Plaintiffs’ counsel asked the court for leave to

supplement Plaintiffs’ response to Defendant’s motion for summary

judgment after the information had been produced by Defendant,

explaining that he anticipated the need to attach only one document

to the supplemental pleading.             The court granted this request.

     In fact, Plaintiffs’ counsel attached a number of documents

from Defendant’s production to Plaintiffs’ supplemental response.

Defendant complains that the court granted leave to add only one

document to the summary judgment record and that Plaintiffs were

not granted leave to make any supplemental argument with respect to

that one document.

     Defendant’s objection is OVERRULED. The objected-to documents

are Defendant’s own documents and are admissible.               That Plaintiffs

exceeded their counsel’s estimate of a one-document supplementation

is excused.

                    II.   Summary Judgment Standard

     Summary judgment is warranted when the evidence reveals that

no genuine dispute exists regarding any material fact and the


                                           6
moving party is entitled to judgment as a matter of law.                  Fed. R.

Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Stauffer v. Gearhart, 741 F.3d 574, 581 (5th Cir. 2014). A material

fact is a fact that is identified by applicable substantive law as

critical to the outcome of the suit.              Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986); Ameristar Jet Charter, Inc. v.

Signal Composites, Inc., 271 F.3d 624, 626 (5th Cir. 2001).                  To be

genuine, the dispute regarding a material fact must be supported by

evidence such that a reasonable jury could resolve the issue in

favor of either party.      See Royal v. CCC & R Tres Arboles, L.L.C.,

736 F.3d 396, 400 (5th Cir. 2013)(quoting Anderson, 477 U.S. at

248).

       The movant must inform the court of the basis for the summary

judgment motion and must point to relevant excerpts from pleadings,

depositions, answers to interrogatories, admissions, or affidavits

that demonstrate the absence of genuine factual issues.                   Celotex

Corp., 477 U.S. at 323; Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th

Cir. 1992).       If the movant carries its burden, the nonmovant may

not rest on the allegations or denials in the pleading but must

respond with evidence showing a genuine factual dispute. Stauffer,

741 F.3d at 581 (citing Hathaway v. Bazany, 507 F.3d 312, 319 (5th

Cir.    2007)).     The   court   must       accept   all   of   the   nonmovant’s

uncontroverted evidence as true and draw all justifiable inferences

in her favor.       Coastal Agric. Supply, Inc., 759 F.3d at 505 (5th


                                         7
Cir. 2014)(quoting Anderson, 477 U.S. at 255).

                            III.   Analysis

     Under the FTCA, the United States is liable for the negligence

of its employees “in the same manner and to the same extent as a

private individual under like circumstances.”       28 U.S.C. § 2674.

Texas law provides the applicable law.        Charles v. United States,

15 F.3d 400, 402 (5th Cir. 1994).

     In order to prove their claim, Plaintiffs must show by a

preponderance of the evidence the existence of a duty, the breach

of that duty, and damages proximately caused by that breach.      West

Invs., Inc. v. Urena, 162 S.W.3d 547, 550 (Tex. 2005).            Texas

imposes a duty to act as a reasonably prudent person under same or

similar circumstances, considering the reasonably foreseeable risk

of injury to another.    Alvis v. United States, Civil Case No.

3:14cv345-BK, 2016 WL 1732659, *4 (N.D. Tex. May 2, 2016)(citing

Nw. Mall, Inc. v. Lubri-Lon Int’l, Inc., 681 S.W.2d 797, 802 (Tex.

App. 1984))(unpublished).    “It is the general duty of every driver

to keep her car under control, to drive at a reasonable speed, and

to keep a lookout for others.”     Id. (citing Wendelken v. McMurray,

388 F.2d 553, 556 (5th Cir. 1967)).

     Defendant moves for summary judgment on three grounds:        (1)

that Reed was negligent for failing to yield the right of way to

the postal vehicle; (2) that Reed was negligent for failing to use

an available sidewalk; and (3) that Reed was not attentive to her


                                   8
surroundings when she was walking in a service road and collided

with the left side mirrors of the postal vehicle.                  Citing Texas

Civil Practice and Remedies Code § 33.001, which states that a

plaintiff may not recover damages if more than fifty-percent

responsible, Defendant contends that as a matter of undisputed fact

and law, Reed is more than fifty-percent liable for her injuries

and therefore cannot recover against the United States. It is

Defendant’s contention that its driver had the right of way as she

drove into the Walgreens parking lot.

     At the heart of Defendant’s argument is its legal assumption

that the portion of the Walgreens parking where the accident

occurred is a “roadway” or “service road” on which its vehicle had

the right of way.      Defendant posits that, if the portion of the

Walgreens   parking    lot    is   deemed    to    be   a   “roadway,”     Texas

Transportation Code         § 552.006(b) applies.           That section states

that “[i]f a sidewalk is not provided, a pedestrian walking along

a highway shall if possible walk on: (1) the left side of the

highway; or     (2)   the    shoulder   of   the   highway     facing    oncoming

traffic.”   From this statutory citation, Defendant jumps to its

conclusion that Reed should not have been walking in that portion

of the Walgreens parking lot because it was a “roadway” or “service

road” and therefore she was more than fifty percent responsible for

her injuries.

     Texas Transportation Code § 541.302(11) defines “roadway” as


                                        9
“the portion of a highway, other than the berm or shoulder, that is

improved, designed, or ordinarily used for vehicular travel.”

“Highway or street” is defined as “the width between the boundary

lines of a publicly maintained way any part of which is open to the

public for vehicular traffic.” See Tex. Transp. Code § 541.302(5).

      As there is no evidence in the summary judgment record that

the Walgreens parking lot is publicly maintained, no part of it

falls within the definition of either a “highway or street” or the

“roadway” portion of a highway or street.           As Defendant fails to

cite to any legal authority that Texas Transportation Code §

552.006(b) is applicable to a private parking lot, its argument

lacks merit.24

      Defendant’s citation of case law offers little assistance to

its position.     In Singleton v. United States, H-07-1325, 2008 WL

4560608, at *1 (S.D. Tex. Oct. 8, 2008)(unpublished), a postal

vehicle delivering mail along a rural route collided with the

plaintiff who was walking in the center of the roadway during a

trail ride.    The plaintiff had been riding in a mule-driven wagon

but left the wagon when he heard some children having difficulty.

Id. at *2.    The plaintiff testified that he stepped off the wagon

onto the center of the roadway because he did not want to disturb

the horses and because he believed that there was no traffic in the


      24
            Defendant fails to define “service road,” other than to conclude
that the driving portion of the Walgreens parking lot is a service road. In
the absence of legal support for this characterization, it is rejected.

                                     10
roadway. See id.    He took four steps and was hit by the postal

vehicle. See id.    The court found that the postal employee was not

negligent because the undisputed facts showed that the postal

employee was driving slowly, within her lane, in which she had the

right of way.   See id. at *4.

     In Green v. Pool, 421 S.W.2d 439, 440 (Tex. App. - Tyler 1967,

no writ), another trail ride case, a motorist driving on a highway

at forty to fifty miles per hour struck an “out of control” horse

and rider that had entered the motorist’s lane of traffic from a

side roadway.   The court found that, as a matter of law, a vehicle

traveling at a proper speed within its lane of travel was not

negligent if a horse suddenly entered the vehicle’s path and there

was insufficient time to take evasive action.       See Green, 421

S.W.2d at 441-42.

     In Frasier v. Pierce, 398 S.W.2d 955, 957 (Tex. App. -

Amarillo 1965), the jury found a motorist not negligent when he

collided with a pedestrian who attempted to cross the roadway in

the middle of a block because the motorist had the right of way and

had insufficient time to take evasive action.

     These cases are easily distinguishable from the present facts

as each involved a pedestrian-vehicle collision on a publicly

maintained roadway. Because the Texas Transportation Code does not

give a right of way to a motor vehicle that drives onto a private

parking lot over a pedestrian, the general duties are placed on the


                                 11
driver to keep a proper lookout, drive at a reasonable speed and

maintain control of the vehicle.              See Alvis, 2016 WL 1732659, at

*4.

      Defendant also argues that Reed was negligent as a matter of

undisputed fact for not walking on a sidewalk.                        This argument

presumes that there was a sidewalk for Reed’s use.                    As the summary

judgment evidence does not show that there was a sidewalk that

would have taken Reed from the entrance of the Walgreens store to

the sidewalk on Booneville Road, this argument is unsupported by

the evidence.

      Finally, Defendant argues that Reed was inattentive as a

matter of undisputed fact and therefore is responsible for her

injuries.     As the court has discussed above, Reed and Lopez each

had a duty to act as a reasonably prudent person under the same or

similar circumstances considering the reasonably foreseeable risk

of injury to another.       Reed had a duty to be attentive to cars in

a   parking   lot,   and   Lopez    had   a    duty    to   be   a    attentive    to

pedestrians walking in a parking lot. The jury will decide whether

either of those duties was breached.

      Defendant’s    Motion   for    Summary      Judgment       on    Liability   is

DENIED.

      SIGNED this 22nd day of March, 2019, in Houston, Texas.




                                                      ______________________________
                                      12                 U.S. MAGISTRATE JUDGE
